                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 COLLEEN KING,

               Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-34

        v.

 PUBLIX SUPER MARKET, INC.,

               Defendant.


                                          ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal With Prejudice filed on

February 22, 2019, stating that the parties stipulate to a dismissal of this case. (Doc. 19.)

Therefore, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court DISMISSES this

action with prejudice. The Clerk is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 1st day of March, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
